DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.
Applicant has amended claim 1. Applicant submits that the primary reference, Bontchev, is not relevant to the claimed solidified porous carbon material because the primary focus of Bontchev relates to the treatment of biochars such that the “ability of the biochar to retain liquids… is increased, which also increases the ability to load the biochar particles with large volumes of inoculant, infiltrants and/or additives…” while the claimed invention is directed to a solidified porous carbon material including a material obtained from carbonization of a plant-derived material, wherein the plant-derived material is in a solidified form to increase “… the number of reaction surfaces or adsorption pores per unit volume…” of the solidified porous.  Applicant’s argument is not persuasive because the issue is whether the prior art teaches the claimed product limitations not whether the treatment/method for obtaining the claimed product are the same. 
Claim 1 is a product claim and therefore the method of making is not limiting per MPEP §2113. MPEP §2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. The rejection is therefore maintained because it is the position of the Office the porous carbon taught by Bontchev et al. is the same as or obvious to the claimed product.

Applicant states Applicant has recognized and demonstrated that the “solidified” feature as claimed contributes to desirable porous carbon material characteristics (e.g., specific surface area, micropore volume, mesopore volume, etc.). Applicant’s argument is not persuasive because the prior art teaches the claimed product limitations such as surface area, micropore volume and mesopore volume.
Applicant states the Patent Office cannot rely on Bontchev for alleged teachings regarding other such claimed features including those that further define the material characteristics of the claimed solidified porous carbon material including the specific surface area, the MP pore volume and the BJH pore volume because nowhere does Bontchev teach that such porous carbon material features are enhanced from a porous carbon a porous carbon material from a plant-derived material in solidified form as claimed while Bontchev provides that “…[t]he present inventions go against the teachings and direction of the art… [r]ather than focus on the manner in which a particular biochar is made, or selecting a particular starting material for a biochar,… the present inventions directly address the long-standing and unsolved problems with biochars lack of consistency and predictability…” as previously discussed.  Applicant’s argument is not persuasive because the issue is whether the prior art teaches the claimed product limitations not whether the treatment/method for obtaining the claimed product are the same. 
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two limitations that appear to go on for infinity and therefore indefinite. Amended claim 1 recites a specific surface area that is 180 m2/cm3 or greater and a value of a pore volume based on a BJH method ranging from 0.1 cm3 or more per 1 cm3 of the solidified porous carbon material.  It is the position of the Office that the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontchev et al. (U.S. Pub. No. 2016/0223959).
Claim 1 is a product claim for a solidified porous carbon material.  The recitation stating “a material obtained from carbonization of a plant-derived material, wherein the plant-derived material is in a solidified form to increase a number of reaction surfaces or adsorption pores per unit volume of the solidified porous carbon material” is a method of making the solidified porous carbon material and therefore not limiting per MPEP §2113.  MPEP §2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. It is the position of the Office the biochar material taught by Bontchev et al. is the same or similar solidified porous carbon material claimed by applicant.
Regarding claim 1, Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). Bontchev et al. teaches "micropore volume can be from about 2% to about 25% of the total pore volume. The total mesopore volume can be from about 4% to about 35% of the total pore volume. The total macropore volume can be from about 40% to about 95% of the total pore volume" (paragraph 72). Bontchev et al. teaches total porosity of 0.2 to about 0.45 cc/cc (paragraph 209, Fig. 3). Based on the range provided by Bontchev et al. the range total 
Regarding claim 3, Based on the range provided by Bontchev et al. for total mesopore and total macropore volume .911% of 0.45 cc/cc is 0.41 cc/cc and therefore overlaps with a value of a cumulative pore volume in a range of 0.05 to 5 micron in pore size based on a mercury press-in method is in a range of 0.4 to 1.2 cm3 per 1 gram of the solidified porous carbon material (paragraphs 66 and 72). 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontchev et al. as applied to claim 1 above, and further in view of Gulyas et al. (Effect of the Soil Treated with Biochar on the Rye-Grass in Laboratory Experiment; Ata Universitatis Sapientiae Agriculture and Environment, 6; 24-32 2014). Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). 
Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). Bontchev et al. teaches "micropore volume can be from about 2% to about 25% of the total pore volume. The total mesopore volume can be from about 4% to about 35% of the total pore volume. The total macropore volume can be from about 40% to about 95% of the total pore volume" (paragraph 72). Bontchev et al. teaches total porosity of 0.2 to about 0.45 
Gulyas et al. teaches biochar from wood chips is evaluated as potential soil amendments (abstract). Gulyas et al. teaches ignition residue of biochar is 11.61 (page 26, table 2). It would have been obvious to one of ordinary skill in the art at the time of filing that the biochar taught by Bontchev et al. would have the ignition residue taught by Gulyas et al. because they are both produced from wood.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontchev et al. as applied to claim 1 above, and further in view of Das et al. (Structure-Mechanics Property Relationship of Waste Derived Biochars; Science of the Total Environment; 538, 611-620; 2015).
Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). Bontchev et al. teaches "micropore volume can be from about 2% to about 25% of the total pore volume. The total mesopore volume can be from about 4% to about 35% of the total pore volume. The total macropore volume can be from about 40% to about 95% of the total pore volume" (paragraph 72). Bontchev et al. teaches total porosity of 0.2 to about 0.45 
Das et al. teaches pine wood biochar was found to have high hardness and elastic modulus (abstract). Das et al. teaches biochar hardness of 4.29 GPa and therefore meets the limitation of destruction hardness is 20N or more (page 617, paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing that the biochar taught by Bontchev et al. would have the hardness taught by Das et al. because they are both produced from wood.
Regarding claim 17, Bontchev et al. teaches a bulk density of about 0.04 to about 0.75 g/cc and therefore encompasses wherein a bulk density of the solidified porous carbon material is in a range of 0.2 to 0.4 grams/cc (paragraph 209).
Regarding claims 2 and 18, Bontchev et al. teaches "Macropores are typically defined as pores having a diameter greater than 300 nm, mesopores are typically defined as diameter from about 1-300 nm, and micropores are typically defined as diameter of less than about 1 nm" (paragraph 66). It is the position of the Office the macropores and mesopores taught by Botnchev et al. overlaps with the pore size of 0.05 to 5 um claimed by applicant (paragraph 66).  Bontchev et al. teaches "micropore volume can be from about 2% to about 25% of the total pore volume. The total mesopore volume can be from about 4% to about 35% of the total pore volume. The total macropore volume can be from about 40% to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Wed. and Thurs. Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/04/2021